Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 In the Guardianship of Edwin J. Alford, an             Appeal from the County Court at Law of
 Incapacitated Person                                   Bowie County, Texas (Tr. Ct. No. 871-
                                                        CCL).     Opinion delivered by Justice
 No. 06-19-00060-CV                                     Burgess, Chief Justice Morriss and Justice
                                                        Stevens participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect an attorney fee award
of $3,057.40. As modified, the judgment of the trial court is affirmed.
       We further order that each party shall bear its own costs of appeal.


                                                       RENDERED JANUARY 29, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk